Citation Nr: 1111943	
Decision Date: 03/24/11    Archive Date: 04/06/11

DOCKET NO.  06-27 569	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Atlanta, Georgia


THE ISSUES

1.  Entitlement to a rating in excess of 20 percent for Sjogren's syndrome with visual manifestations.

2.  Entitlement to a total rating based upon individual unemployability (TDIU).


REPRESENTATION

Appellant represented by:	Georgia Department of Veterans Services


WITNESS AT HEARING ON APPEAL

Appellant



ATTORNEY FOR THE BOARD

T. L. Douglas, Counsel


INTRODUCTION

The appellant is a Veteran who served on active duty from June 1974 to June 2004.  

This matter comes before the Board of Veterans' Appeals (Board) on appeal from an April 2005 rating decision by the Atlanta, Georgia, Regional Office (RO) of the Department of Veterans Affairs (VA).  In August 2009, the Veteran testified at a personal hearing before the undersigned Veterans Law Judge.  A copy of the transcript of that hearing is of record.  The issues remaining on appeal were remanded for additional development in November 2009.  The requested development has been substantially completed.  The Veteran submitted evidence in support of his claims to the Board in February 2011, but waived additional agency of original jurisdiction (AOJ) review.  

The issue of entitlement to service connection for sleep apnea has been raised by the record, but has not been adjudicated by the  AOJ.  Therefore, the Board does not have jurisdiction over it and it is referred to the AOJ for appropriate action. 


FINDINGS OF FACT

1.  All relevant evidence necessary for the equitable disposition of the issues on appeal was obtained.

2.  The Veteran's service-connected Sjogren's syndrome with visual manifestations is presently manifested by a bilateral disorder of the lacrimal apparatus.

3.  The evidence demonstrates that the Veteran is unable to secure or follow a substantially gainful occupation as a result of his service-connected disabilities.


CONCLUSIONS OF LAW

1.  The requirements for a rating in excess of 20 percent for Sjogren's syndrome with visual manifestations have not been met.  38 U.S.C.A. § 1155 (West 2002); 38 C.F.R. § 4.84a, Diagnostic Code 6025 (prior to December 10, 2008); 38 C.F.R. § 4.79, Diagnostic Code 6025 (after December 10, 2008).

2.  The criteria for a total disability rating based on individual unemployability due to service-connected disabilities are met.  38 U.S.C.A. § 1155 (West 2002); 38 C.F.R. § 4.16 (2010).


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

The provisions of the Veterans Claims Assistance Act of 2000 (VCAA), codified at 38 C.F.R. §§ 3.102, 3.156(a), 3.159, 3.326(a), and as interpreted by the United States Court of Appeals for Veterans Claims (hereinafter "the Court") have been fulfilled by information provided to the Veteran in letters dated in September 2004 and April 2010.  Those letters notified the Veteran of VA's responsibilities in obtaining information to assist in completing his claims and identified the Veteran's duties in obtaining information and evidence to substantiate his claims.  (See 38 C.F.R. §§ 3.102, 3.156(a), 3.159, 3.326(a)), Quartuccio v. Principi, 16 Vet. App. 183 (2002), Pelegrini v. Principi, 18 Vet. App. 112 (2004).  See also Mayfield v. Nicholson, 19 Vet. App. 103, 110 (2005), reversed on other grounds, 444 F.3d 1328 (Fed. Cir. 2006), Dingess/Hartman v. Nicholson, 19 Vet. App. 473 (2006); Mayfield v. Nicholson (Mayfield II), 20 Vet. App. 537 (2006).  The Board notes that 38 C.F.R. § 3.159 was revised, effective May 30, 2008, removing the sentence in subsection (b)(1) stating that VA will request the claimant provide any evidence in the claimant's possession that pertains to the claim.  73 Fed. Reg. 23,353-23,356 (Apr. 30, 2008).  

During the pendency of this appeal, the Court in Dingess/Hartman found that the VCAA notice requirements applied to all elements of a claim.  An additional notice as to these matters was provided in April 2010.  The notice requirements pertinent to the issues on appeal have been met and all identified and authorized records relevant to these matters have been requested or obtained.  Further attempts to obtain additional evidence would be futile.  

The Court has held that when VA undertakes to provide a VA examination or obtain a VA opinion, it must ensure that the examination or opinion is adequate.  Barr v. Nicholson, 21 Vet. App. 303, 312 (2007).  The Board finds that VA medical opinions obtained in this case are adequate as they are predicated on a substantial review of the record and medical findings and consider the Veteran's complaints and symptoms.  Accordingly, the Board finds that VA's duty to assist with respect to obtaining a VA examination or opinion with respect to the issues on appeal has been met.  38 C.F.R. § 3.159(c)(4).  The available medical evidence is sufficient for an adequate determination.  There has been substantial compliance with all pertinent VA law and regulations and to move forward with the claims would not cause any prejudice to the appellant.

Increased Rating Claim

Disability evaluations are determined by the application of VA's Schedule for Rating Disabilities (Rating Schedule), 38 C.F.R. Part 4.  The percentage ratings in the Rating Schedule represent, as far as can be practicably determined, the average impairment in earning capacity resulting from diseases and injuries incurred or aggravated during military service and their residual conditions in civil occupations.  38 U.S.C.A. § 1155(West 2002); 38 C.F.R. § 4.1 (2010).

The Court has held that a claimant may experience multiple distinct degrees of disability that might result in different levels of compensation from the time the increased rating claim was filed until a final decision is made.  Hart v. Mansfield, 21 Vet. App. 505 (2007).  Separate compensable evaluations may be assigned for separate periods of time if such distinct periods are shown by the competent evidence of record during the appeal, a practice known as "staged" ratings.  See Fenderson v. West, 12 Vet. App. 119, 126 (1999).

It is the responsibility of the rating specialist to interpret reports of examination in the light of the whole recorded history, reconciling the various reports into a consistent picture so that the current rating may accurately reflect the elements of disability present.  38 C.F.R. § 4.2 (2010).

Consideration of factors wholly outside the rating criteria constitutes error as a matter of law.  Massey v. Brown, 7 Vet. App. 204, 207-08 (1994).  Evaluation of disabilities based upon manifestations not resulting from service-connected disease or injury and the pyramiding of ratings for the same disability under various diagnoses is prohibited.  38 C.F.R. § 4.14 (2010).

It is the policy of VA to administer the law under a broad interpretation, consistent with the facts in each case with all reasonable doubt to be resolved in favor of the claimant; however, the reasonable doubt rule is not a means for reconciling actual conflict or a contradiction in the evidence.  38 C.F.R. § 4.3 (2010).

During the pendency of this appeal, regulations related to eye disabilities were amended and renumbered.  See 73 Fed. Reg. 66,554 (Nov. 10, 2008).  Where the law or regulations governing a claim are changed while the claim is pending the version most favorable to the claimant applies, absent congressional intent to the contrary.  The Board notes that the rating criteria applicable to the Veteran's service-connected eye disability were unchanged

6025
Disorders of the lacrimal apparatus (epiphora, dacryocystitis, etc.): 
Rating

Bilateral
20

Unilateral
10
38 C.F.R. § 4.84a, Diagnostic Code 6025 (prior to December 10, 2008); 38 C.F.R. § 4.79, Diagnostic Code 6025 (after December 10, 2008).

In this case, service treatment records include diagnoses of Sjogren's syndrome.  The Veteran's March 2004 retirement examination revealed distant vision acuity of 20/20, right, and 20/20, left.  On VA examination in October 2004 the Veteran complained of chronic eye irritation with dryness and irritation that had persisted since his service in Kuwait.  The examiner noted uncorrected vision of 20/25, right, and 20/40, left, with corrected vision of 20/20, right, and 20/25, left.  The conjunctivae were extremely dry, bilaterally, and the corneas were extremely dry.  A diagnosis of Sjogren's syndrome because of extreme dryness was provided.  

Private medical statements dated in September 2009 and June 2010 noted the Veteran continued to experience symptoms including dry eyes.  It was noted he had been provided diagnoses including Sjogren's syndrome.  

On VA examination in June 2010 the Veteran complained of dry eyes and blurred vision, particularly at night.  He stated it was improved with blinking and Restasis.  The examiner noted uncorrected visual acuity of 20/30-2, right, and 20/30-2, left.  There was mild decreased tear breakup time.  The diagnosis was bilateral Sjogren's syndrome.  It was noted that this was a chronic disorder, but that based upon testing had improved with treatment.  The disorder was likely, however, to fluctuate from day to day and would require lifelong treatment and management.  

Based upon the evidence of record, the Board finds the Veteran's service-connected Sjogren's syndrome with visual manifestations is presently manifested by a bilateral disorder of the lacrimal apparatus.  The medical evidence shows the Veteran experiences extreme dryness to the eyes with subjective complaints of blurriness, but no compensable vision disability.  There is no indication that any higher or separate ratings are warranted under other diagnostic code rating criteria.  Therefore, entitlement to a rating in excess of 20 percent must be denied.

The Board further finds there is no evidence of any unusual or exceptional circumstances related to this service-connected disability that would take the Veteran's case outside the norm so as to warrant an extraschedular rating.  The Court in Thun v. Peake, 22 Vet. App. 111 (2008), has established a three-step inquiry for determining whether a Veteran is entitled to extraschedular rating consideration.  First, determine whether the evidence presents such an exceptional disability picture that the available schedular evaluations for that service-connected disability are inadequate.  Second, if the schedular evaluation does not contemplate the level of disability and symptomatology and is found to be inadequate, then determine whether the claimant's disability picture exhibits other related factors such as those provided by the regulation as "governing norms."  Third, if the rating schedule is inadequate to evaluate a Veteran's disability picture and that picture has attendant thereto related factors, such as marked interference with employment or frequent periods of hospitalization, then the case must be referred to the Under Secretary for Benefits or the Director of the Compensation and Pension Service to determine whether, to accord justice, the Veteran's disability picture requires the assignment of an extraschedular rating.

The presently assigned 20 percent schedular rating for Sjogren's syndrome with visual manifestations is adequate.  Although the evidence indicates the Veteran is unable to engage in and maintain gainful employment as a result of his multiple medical disabilities, the Board finds the overall evidence of record is not indicative of a marked interference with employment as a result of his service-connected Sjogren's syndrome with visual manifestations disability exclusive of the other separately rated service-connected disabilities.  Therefore, referral by the RO to the Chief Benefits Director of VA's Compensation and Pension Service, under 38 C.F.R. § 3.321, is not warranted.  See Bagwell v. Brown, 9 Vet. App. 337 (1996).  

When all the evidence is assembled VA is then responsible for determining whether the evidence supports the claim or is in relative equipoise, with the claimant prevailing in either event, or whether a preponderance of the evidence is against the claim in which case the claim is denied.  Gilbert v. Derwinski, 1 Vet. App. 49, 55 (1990); Ortiz v. Principi, 274 F. 3d 1361 (Fed. Cir. 2001).  The preponderance of the evidence is against the Veteran's claim.


TDIU

VA law provides that a total rating for compensation may be assigned where the schedular rating is less than total when it is found that the disabled person is unable to secure or follow a substantially gainful occupation as a result of a single service-connected disability ratable at 60 percent or more or as a result of two or more disabilities, provided at least one disability is ratable at 40 percent or more, and there is sufficient additional service-connected disability to bring the combined rating to 70 percent or more.  For the above purpose of one 60 percent disability, or one 40 percent disability in combination, the following will be considered as one disability: (1) Disabilities of one or both upper extremities, or of one or both lower extremities, including the bilateral factor, if applicable, (2) Disabilities resulting from common etiology or a single accident, (3) Disabilities affecting a single body system, e.g. orthopedic, digestive, respiratory, cardiovascular-renal, neuropsychiatric, (4) Multiple injuries incurred in action, or (5) Multiple disabilities incurred as a prisoner of war.  It is provided further that the existence or degree of nonservice-connected disabilities or previous unemployability status will be disregarded where the required percentages for the service-connected disability or disabilities are met and in the judgment of the rating agency such service-connected disabilities render the veteran unemployable.  38 C.F.R. § 4.16(a) (2010).  

It is the established policy of VA that all veterans who are unable to secure and follow a substantially gainful occupation by reason of service-connected disabilities shall be rated totally disabled.  Therefore, in the case of veterans who are unemployable by reason of service-connected disabilities, but who fail to meet these schedular percentage standards, the case should be submitted to the Director, Compensation and Pension Service, for extraschedular consideration.  38 C.F.R. § 4.16(b).  The veteran's service-connected disabilities, employment history, educational and vocational attainment, and all other factors having a bearing on the issue must be addressed.  38 C.F.R. § 4.16(b).  Age may not be considered as a factor in evaluating service-connected disability; and unemployability, in service-connected claims, associated with advancing age or intercurrent disability, may not be used as a basis for a total disability rating.  38 C.F.R. § 4.19 (2010).

The Court has held that in determining entitlement to a total disability rating based upon individual unemployability neither nonservice-connected disabilities nor advancing age may be considered.  Van Hoose v. Brown, 4 Vet. App. 361 (1993).  The sole fact that a claimant is unemployed or has difficulty obtaining employment is not enough.  A high rating in itself is a recognition that the impairment makes it difficult to obtain and keep employment.  The question is whether the veteran is capable of performing the physical and mental acts required by employment, not whether the veteran can find employment.  Id.  

In this case, VA records show that service connection is established for degenerative disc disease of the thoracic and lumbar spine with grade I anterolisthesis and intervertebral disc disease (40 percent), femoral nerve neuropathy to the right lower extremity (30 percent), anxiety disorder (30 percent), Sjogren's syndrome with visual manifestations (20 percent), left shoulder strain (minor) (10 percent), residuals of an injury with degenerative arthritis of the left knee (10 percent), residuals of an injury with degenerative arthritis of the left knee (10 percent), plantar fasciitis (10 percent), chest pain due to bundle branch block (10 percent), hypertension (10 percent), left facial numbness due to stroke (10 percent), degenerative disc disease of the cervical spine (0 percent), sinusitis (0 percent), varicose veins of the right lower extremity (0 percent), varicose veins of the left lower extremity (0 percent), bilateral hand dermatitis (0 percent), and chronic headaches (0 percent).  A combined 90 percent rating has been in effect since July 1, 2004.  

A September 2009 private medical report A.B., M.D., noted diagnoses had been provided including Sjogren's syndrome, degenerative thoracic and thoracic spine disorders with grade I anterolisthesis and intervertebral disc syndrome, hypertension, and anxiety disorder.  It was the physician's opinion that the Veteran was unable to perform current work duties due to medical conditions.  It was noted he was unable to sit for long periods of time and that he took several medications.

VA examination in July 2010 included diagnoses of hypoparathyroidism, degenerative disc disease of the thoracic, lumbar, and cervical spines, femoral neuropathy of the right lower extremity, Sjogren's syndrome, minor left shoulder strain, degenerative arthritis of the knees, plantar fasciitis, bundle branch block, hypertension, left fascial numbness, chronic sinusitis, bilateral varicose veins, bilateral hand dermatitis, chronic tension headaches, and active alcohol abuse.  The examiner, however, found the Veteran did not have a medical condition that would prevent him from working a sedentary job.  It was noted the Veteran stated he had worked successfully until he was laid off in 2009 and that he felt he could drive trucks if the Department of Transportation would allow him to drive with his current medication regime.  He stated he felt he could work a sedentary job if he were allowed to stretch and move.  

A July 2010 VA psychiatric examination included diagnoses of anxiety disorder, depressive disorder, and caffeine abuse.  The examiner noted that the Veteran's current complaints seemed to revolve around a number of physical problems.  Although he complained of anxiety and depression, much of his functional impairment seemed to be related to physical problems that limited his ability to find work he found suitable.  

In a June 2010 statement Dr. A.B. reiterated the previous statements of the September 2009 opinion as to the Veteran's ability to work.  It was further noted that he had a medical history including severe pain, swelling, and an inability to sit for long periods of time.

Based upon the evidence of record, the Board finds that the Veteran is unable to secure or follow a substantially gainful occupation as a result of his service-connected disabilities.  The recent VA and private medical opinions of record are persuasive that the Veteran is unemployable, to include from sedentary employment, as a result of his service-connected disabilities.  Therefore, entitlement to a TDIU is warranted.



ORDER

Entitlement to a rating in excess of 20 percent for Sjogren's syndrome with visual manifestations is denied.

Entitlement to a TDIU is granted, 



____________________________________________
ROBERT E. SULLIVAN
Veterans Law Judge, Board of Veterans' Appeals


Department of Veterans Affairs


